311 F.3d 928
William V. LUNA, Petitioner-Appellant,v.Steven CAMBRA, Jr., Warden; Daniel E. Lungren, Attorney General, Respondents-Appellees.
No. 01-55841.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted February 12, 2002.
Filed September 27, 2002.
Amended November 27, 2002.

Craig Wilke, Office of the Federal Public Defender, Los Angeles, CA, for the petitioner-appellant.
Chung L. Mar, State of California Attorney General's Office, Los Angeles, CA, for the respondents-appellees.
Appeal from the United States District Court for the Central District of California; William J. Rea, District Judge, Presiding. D.C. No. CV-97-02655-WJR(EE).
Before FERGUSON, TASHIMA, and GRABER, Circuit Judges.

ORDER

1
The mandate is recalled and the opinion filed September 27, 2002 [306 F.3d 954], is amended as follows:


2
The last sentence of the opinion which reads:


3
We thus remand this case to the District Court with instructions to issue the writ of habeas corpus, unless California elects to retry Luna within 90 days from the date of the issuance of the mandate in this case.


4
is amended to read as follows:


5
We thus remand this case to the District Court with instructions to issue the writ of habeas corpus, unless California elects, within 90 days of the issuance of the mandate, to retry Luna. Any such retrial shall commence within a reasonable time thereafter to be set by the District Court.


6
The mandate is to reissue forthwith.